Broyles, C. J.,
dissenting. To the petition the defendant interposed a demurrer containing two general and six special grounds. Upon the hearing of the demurrer, the court passed an order sustaining all the special grounds of the demurrer and requiring the plaintiff “to amend within ten days to meet criticisms of same, or else petition is dismissed. Judgment reserved on general demur*339rer.” No exception to this order was filed, and, therefore, whether the adjudication were right or wrong, it became the law of the case that the petition was subject to all the special grounds of demurrer interposed, and that the suit should stand dismissed unless the plaintiff, within ten daj’s, should file an amendment to her petition which would cure all the defects therein pointed out by special demurrer. Within ten days the plaintiff filed an amendment which met some of the special grounds of demurrer, but which did not even attempt to cure the defects pointed out by others, and which, therefore, obviously, did not comply with the order of the court. In due time, counsel for the defendant filed a written motion, -reciting the foregoing order of the court, and alleging that the amendment did not comply with the order, and praying "that the court pass an order adjudicating that said amendment' does not comply with the former order of the court, and does not meet the criticisms of demurrer to plaintiff’s petition, and adjudicating that the petition in this case stands dismissed.” This motion was overruled, and the defendant excepted pendente lite and assigned error thereon in the bill of exceptions. In my opinion, the court erred in denying the motion, and that error rendered the further proceedings in the case nugatory.